Citation Nr: 1417657	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals of status post fracture left tibia with total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.
This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted by the Veteran's representative in a March 2014 statement, the Veteran's last VA examination was in 2011, approximately three years ago.  The representative noted the Veteran's complaints of fatigue, pain, swelling, instability and decreased functionality.  As the evidence may not accurately reflect the current level of disability, a new examination should be scheduled. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his left knee disability since August 2007.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the record.   If 
any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to evaluate the current severity of his service-connected status post fracture of left tibia with total knee replacement.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported, to include range of motion and the degree at which pain begins.

3.  After all development has been completed, the RO/AMC should readjudicate the issues.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

